Opinion by
Wyche, Associate Justice.
In this case a general demurrer was filed to the complaint below, on the ground that the complaint did not state facts sufficient to constitute a cause of action, and a pro forma judgment rendered sustaining the demurrer, and by agreement an appeal is prosecuted here from this pro forma judgment.
The general demurrer, filed below, admits the statement of facts in the complaint to be true, and the complaint, we think, discloses a cause of action.
If the complaint is defective, a special demurrer to the defective portion is the proper proceeding.